DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of August 30, 2021.  The rejections are stated below.  Claims 1-20 are pending and have been examined.

Response to Amendment/Arguments
2.	Applicant arguments concerning 35 U.S.C. 103 have been considered but are and are persuasive so therefore the rejection has been withdrawn.

Claim Interpretation
3.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  


Optional Language
4.	The following limitations are optional, and do not differentiate the claims from the prior art:
	Claim 1 recites “in response to determining that the user device is eligible to receive the electronic message”. However, as the determination that the user device was never made, the subsequent limitations of “transmitting, by the communication broker system via an electronic communications network other than the NFC link, the created electronic message to the user device” do not occur and therefore, will not differentiate the claims from the prior art (MPEP 2103 I C).
	Claim 4 recites “wherein creating the electronic message comprises creating the electronic message as a function of rules applicable to one or more of a user and a first party”, which further describes the optional steps of claim 1.
	Claim 5 depends on claim 4 recites “wherein the rules determine one or more of: the eligibility of the user device to receive the electronic message, the eligibility of the first party to request the electronic message be sent to the user device, and content of the electronic message” which is optional based on dependence to claim 4.



Intended Use

5.         Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103 I C. 
            The following limitations include intended use: 
(Claim 14) A system to communicate between first party computer systems and user devices using near field communication (NFC) tap initiated communication broker systems, the system comprising….:.  The limitations of “receive, from a first party near field communication (NFC) terminal system via at least one wide area network other than an NFC link, a request to communicate an electronic message to a user device, the request comprising a first identification of an NFC tap received by the terminal system from the user device and wherein the first identification of the NFC tap is generated by the user device during an NFC session initiated by the NFC tap; receive, from the user device via the at least one wide area network other than the NFC link, a second identification of the NFC tap generated by the user device during the NFC session initiated by the NFC tap; determine, in response to receiving the first identification of the NFC tap from the terminal system via the at least one wide area network and the second identification of the NFC tap from the user device via the at least one wide area network, that the first identification of the NFC tap of the NFC tap received from the first party NFC terminal system and the second identification of the NFC tap received from the user device correspond to the same NFC tap during the NFC session; determine, in response to determining that the first identification of the NFC tap and the second identification of the NFC tap correspond to the same NFC tap, whether the user device is eligible to receive the electronic message based, at least in part, on a previously received device identifier for the user device; create, in response to determining that the user device is eligible to receive the electronic message, the electronic message in accordance with the request; and transmit, via a communications network other than a near field communication network, the created electronic message to the user device.

Not Positively Recited

6.         The following limitations are not positively recited, and do not differentiate the claims from the prior art:
Claims 1, 11, and 14 each recite “receiving, by a communication broker system, via at least one wide area network other than an NFC link, from a first party NFC terminal system, an electronic request to communicate an electronic message to a user device, the electronic request comprising a first identification of an NFC tap received by the first party NFC terminal system from the user device using the NFC link and wherein the first identification of the NFC tap is generated by the user device during an NFC session initiated by the NFC tap”.  The lack of patentable weight is due to the claimed being directed to the communication broker system and while the limitations are directed to actions performed at the user device (wherein the first identification of the NFC tap is generated by the user device during an NFC session initiated by the NFC tap. (Claims 1, 11, and 14– there’s no positively recited step of wherein the first identification of the NFC tap is generated by the user device during an NFC session initiated by the NFC tap).
“receiving, electronically by the communication broker system from the user device via the at least one wide area network other than the NFC link, a second identification of the NFC tap generated by the user device during the NFC session initiated by the NFC tap” (Claims 1, 11, and 14– there’s no positively recited step of a second identification of the NFC tap generated by the user device during the NFC session initiated by the NFC tap).

Claims 16, 19 and 20 are not directed to the claimed system and therefore will not differentiate the claims from the prior art.

Claim 8 directed to a non-transitory computer readable medium and one or more computing devices.  However, it also has limitations directed to NFC terminal system and user device (e.g. “receiving… wherein … the NFC tap is generated by the user device during an NFC session initiated by the NFC tap”).  According to the preamble the operations are performed by “one or more computing devices” (“A non-transitory computer-readable medium… when executed by one or more computing devices…”), therefore, as the “user device” is not one of the “one or more computing devices”, limitations directed to the “user device” will not differentiate the claims from the prior art.
Claims 9, 12, and 13 each depend on claim 8 which is directed to a non-transitory computer readable medium and one or more computing devices.  However, the claim limitations are directed to functionality of “the user device”. (e.g. “when executed by the user device.., generating, by the user device…,wherein the user device generates”).   According to the preamble the operations are performed by “one or more computing devices” (“A non-transitory computer-readable medium… when executed by one or more computing devices…”), therefore, as the “user device” is not one of the “one or more computing devices”, limitations directed to the “user device” will not differentiate the claims from the prior art.

Claim 14 recites is directed to a system but also mentions a terminal system and user devices.  It does not appear that the terminal system and user devices are a part of the system.  

Claim 14 recites is directed to a system but also mentions a terminal system and user devices.  It does not appear that the terminal system and user devices are a part of the system.  


Claim Rejections - 35 USC § 101
7.	35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 14-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 14-20, the system of claim 14 comprises a “storage device”. Applicant’s Specification neither defines nor describes the term “storage device”. The Specification (PGPub para 55) discloses “storage media” which in addition to “magnetic”, “optical”, “electrical”, “semiconductor”, “physical-based”, “storage devices” also includes “any other data storage device” (para 56). Giving the term its broadest reasonable interpretation, a “storage device” can be a “signal”. Therefore, as the “storage device” is transitory, the system in which it is comprised is also transitory and, hence, non-statutory.  

Claim Rejections – 35 USC §112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 8-13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Lack of Algorithm
10.	Claim 8 recites “A non-transitory computer-readable medium storing instructions that, when executed by one or more computing devices, cause the one or more computing devices to perform operations including communicating between first party computer systems and user devices using near field communication (NFC) tap initiated communication broker systems”. However, the specification does not disclose a single memory (A non-transitory computer-readable medium) storing instructions that are executed on multiple devices (when executed by one or more computing devices). For example, “receiving, from a first party…” is performed by a “communication broker system”, while “[receiving]… wherein the first identification of the NFC tap…” is generated by a user device. The specification is silent the “communication broker systems” and “user device” executing the same set of instructions. Claims 9-13 do not remedy the deficiency of the independent claims and stand rejected on the same grounds. (MPEP 2181 IV: MPEP 2161 01 I)

11.	Claims 19 recites “wherein the application code instructions further comprise instructions that cause the system”. However, the specification does not provide details on what the limitation, “instructions that cause the system” comprises. The specification is silent how unexecuted “application code” causes. In other words, the algorithms or steps/procedures taken to perform the function must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed. (MPEP 2181 IV: MPEP 2161 01 I)

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maniar et al. [US Pub No. 2014/0279479 A1] in view of Kuo [US Pub No. 2007/0244831 A1].

14.	Regarding claim 1, Maniar discloses a method to communicate between first party computer systems and user devices using near field communication (NFC) tap initiated communication broker systems, comprising:
	receiving, by a communication broker system (Figure 2 item 202), via at least one wide area network other than an NFC link, from a first party NFC terminal system (Figure 2 item 202), an electronic request to communicate an electronic message (Figure 2 “receipt”) to a user device, the electronic request comprising a first identification of an NFC tap received by the first party NFC terminal system from the user device using the NFC link  and wherein the first identification of the NFC tap is generated by the user device during an NFC session initiated by the NFC tap (0049);
	creating, electronically by the communication broker system, the electronic message in accordance with the electronic request (0048); and
	transmitting, by the communication broker system via an electronic communications network other than the NFC link, the created electronic message to the user device (0048).
	Maniar does not disclose however Kuo teaches receiving, electronically by the communication broker system from the user device via the at least one wide area network other than the NFC link, a second identification of the NFC tap generated by the user device during the NFC session initiated by the NFC tap (0043).
	Maniar does not disclose however Kuo teaches in response to receiving the first identification of the NFC tap from the first party NFC terminal system via the at least one wide area network and the second identification from the user device via the at least one wide area network, determining, by the communication broker system, that the first identification of the NFC tap received from the first party NFC terminal system and the second identification of the NFC tap received from the user device correspond to the same NFC tap during the NFC session (0052-0053);
	Maniar does not disclose however Kuo teaches in response to determining that the first identification of the NFC tap and the second identification of the NFC tap correspond to the same NFC tap, determining, electronically by the communication broker system, whether the user device 1s eligible to receive the electronic message based, at least in part, on a previously received device identifier for the user device (0043, 0052, 0091).
	Maniar does not disclose however Kuo teaches in response to determining that the user device is eligible to receive the electronic message (Kuo 0086).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Maniar to include the teachings of Kuo.  The rationale to combine the teachings would be in reducing consumer and merchant fraud during the performance of an electronic transaction of the transaction processor of Maniar et al. (0048).

15.	Regarding claim 8, Maniar discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more computing devices, cause the one or more computing devices to perform operations including communicating between first party computer systems and user devices using near field communication (NFC) tap initiated communication broker systems, the operations comprising:
	receiving, by a communication broker system (Figure 2 item 202), via at least one wide area network other than an NFC link, from a first party NFC terminal system (Figure 2 item 202), an electronic request to communicate an electronic message (Figure 2 “receipt”) to a user device, the electronic request comprising a first identification of an NFC tap received by the first party NFC terminal system from the user device using the NFC link  and wherein the first identification of the NFC tap is generated by the user device during an NFC session initiated by the NFC tap (0049);
	creating, electronically by the communication broker system, the electronic message in accordance with the electronic request (0048); and
	transmitting, by the communication broker system via an electronic communications network other than the NFC link, the created electronic message to the user device (0048).
	Maniar does not disclose however Kuo teaches receiving, electronically by the communication broker system from the user device via the at least one wide area network other than the NFC link, a second identification of the NFC tap generated by the user device during the NFC session initiated by the NFC tap (0043).
	Maniar does not disclose however Kuo teaches in response to receiving the first identification of the NFC tap from the first party NFC terminal system via the at least one wide area network and the second identification from the user device via the at least one wide area network, determining, by the communication broker system, that the first identification of the NFC tap received from the first party NFC terminal system and the second identification of the NFC tap received from the user device correspond to the same NFC tap during the NFC session (0052-0053);
	Maniar does not disclose however Kuo teaches in response to determining that the first identification of the NFC tap and the second identification of the NFC tap correspond to the same NFC tap, determining, electronically by the communication broker system, whether the user device 1s eligible to receive the electronic message based, at least in part, on a previously received device identifier for the user device (0043, 0052, 0091).
	Maniar does not disclose however Kuo teaches in response to determining that the user device is eligible to receive the electronic message (Kuo 0086).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Maniar to include the teachings of Kuo.  The rationale to combine the teachings would be in reducing consumer and merchant fraud during the performance of an electronic transaction of the transaction processor of Maniar et al. (0048).

16.	Regarding claim 14, Maniar discloses a system to communicate between first party computer systems and user devices using near field communication (NFC) tap initiated communication broker systems, the system comprising:
a storage device (0063); and
a processor communicatively coupled to the storage device (0048), wherein the processor executes application code instructions that are stored in the storage device (0048) to cause the system to:	
receive, by a communication broker system (Figure 2 item 202), via at least one wide area network other than an NFC link, from a first party NFC terminal system (Figure 2 item 202), an electronic request to communicate an electronic message (Figure 2 “receipt”) to a user device, the electronic request comprising a first identification of an NFC tap received by the first party NFC terminal system from the user device using the NFC link  and wherein the first identification of the NFC tap is generated by the user device during an NFC session initiated by the NFC tap (0049);
	create, electronically by the communication broker system, the electronic message in accordance with the electronic request (0048); and
	transmit, by the communication broker system via an electronic communications network other than the NFC link, the created electronic message to the user device (0048).
	Maniar does not disclose however Kuo teaches receive, electronically by the communication broker system from the user device via the at least one wide area network other than the NFC link, a second identification of the NFC tap generated by the user device during the NFC session initiated by the NFC tap (0043).
	Maniar does not disclose however Kuo teaches determine in response to receiving the first identification of the NFC tap from the first party NFC terminal system via the at least one wide area network and the second identification from the user device via the at least one wide area network, determining, by the communication broker system, that the first identification of the NFC tap received from the first party NFC terminal system and the second identification of the NFC tap received from the user device correspond to the same NFC tap during the NFC session (0052-0053);
	Maniar does not disclose however Kuo teaches determine  in response to determining that the first identification of the NFC tap and the second identification of the NFC tap correspond to the same NFC tap, determining, electronically by the communication broker system, whether the user device 1s eligible to receive the electronic message based, at least in part, on a previously received device identifier for the user device (0043, 0052, 0091).
	Maniar does not disclose however Kuo teaches in response to determining that the user device is eligible to receive the electronic message (Kuo 0086).
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Maniar to include the teachings of Kuo.  The rationale to combine the teachings would be in reducing consumer and merchant fraud during the performance of an electronic transaction of the transaction processor of Maniar et al. (0048).

17.	Regarding claims 2 and 15, Maniar discloses wherein the transmitted message includes computer-executable instructions (0046).

18.	Regarding claim 3, Maniar discloses wherein the instructions, when executed by the user device, cause a loyalty card of a user to be added to an electronic wallet of the user (0042).  Claim 3 does not have patentable weight as the user device is not part of the claimed communication broker system.

19.	Regarding claims 4, 10, and 17, Maniar does not disclose however Kuo discloses wherein creating the electronic message comprises creating the electronic message as a function of rules applicable to one or more of a user and a first party (Kuo 0052-0053).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Maniar to include the teachings of Kuo.  The rationale to combine the teachings would be in reducing consumer and merchant fraud during the performance of an electronic transaction of the transaction processor of Maniar et al. (0048).

20.	Regarding claims 5, 11, and 18 Maniar discloses wherein the rules determine one or more of: the eligibility of the user device to receive the electronic message, the eligibility of the first party to request the electronic message be sent to the user device, and content of the electronic message (Kuo 0052-0053).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Maniar to include the teachings of Kuo.  The rationale to combine the teachings would be in reducing consumer and merchant fraud during the performance of an electronic transaction of the transaction processor of Maniar et al. (0048).

21.	Regarding claim 6, Maniar teaches generating, by the user device, a random number to serve as part of the first identification of the NFC tap and as part of the second identification of the NFC tap (0042); and transmitting, by the user device, the generated first identification of the NFC tap to the first party NFC terminal system and the generated second identification to the communication broker system (0042).    Claim 6 does not have patentable weight as the user device is not part of the claimed communication broker system.

22.	Regarding claims 7, Maniar teaches wherein the user device generates the random number in response to a selection of a brokered communication service corresponding to the brokered communication system by the first party NFC terminal system via the NFC link during the tap. (0042).  

23.	Regarding claim 9, Maniar discloses wherein the instructions, when executed by the user device, cause a loyalty card of a user to be added to an electronic wallet of the user (0042).  Claim 9 does not have patentable weight as the user device is not part of the claimed communication broker system.  Claim 9 depends on claim 8 which is directed to a non-transitory computer readable medium and one or more computing devices.  However, the claim limitations are directed to functionality of “the user device”.

24.	Regarding claim 12, Maniar teaches generating, by the user device, a random number to serve as part of the first identification of the NFC tap and as part of the second identification of the NFC tap (0042); and transmitting, by the user device, the generated first identification of the NFC tap to the first party NFC terminal system and the generated second identification to the communication broker system (0042).    Claim 12 depends on claim 8 which is directed to a non-transitory computer readable medium and one or more computing devices.  However, the claim limitations are directed to functionality of “the user device”.

25.	Regarding claims 13, Maniar teaches wherein the user device generates the random number in response to a selection of a brokered communication service corresponding to the brokered communication system by the first party NFC terminal system via the NFC link during the tap. (0042).  Claim 13 depends on claim 8 which is directed to a non-transitory computer readable medium and one or more computing devices.  However, the claim limitations are directed to functionality of “the user device”.

26.	Regarding claim 16, Maniar discloses wherein the instructions, when executed by the user device, cause a loyalty card of a user to be added to an electronic wallet of the user (0042).  Claim 16 does not have patentable weight as the user device is not part of the claimed communication broker system.  Claim 16 depends on claim 14 which is directed to a system to communicate between first party computer systems and user devices.  However, the claim limitations are directed to functionality of “the user device”.

27.	Regarding claim 19, Maniar teaches generating, by the user device, a random number to serve as part of the first identification of the NFC tap and as part of the second identification of the NFC tap (0042); and transmitting, by the user device, the generated first identification of the NFC tap to the first party NFC terminal system and the generated second identification to the communication broker system (0042).    Claim 19 depends on claim 14 which is directed to a system to communicate between first party computer systems and user devices.  However, the claim limitations are directed to functionality of “the user device”.

28.	Regarding claims 20, Maniar teaches wherein the user device generates the random number in response to a selection of a brokered communication service corresponding to the brokered communication system by the first party NFC terminal system via the NFC link during the tap. (0042).  Claim 20 depends on claim 14 which is directed to a system to communicate between first party computer systems and user devices.  However, the claim limitations are directed to functionality of “the user device”.



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)